Citation Nr: 0320978	
Decision Date: 08/21/03    Archive Date: 09/02/03

DOCKET NO.  00-23 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a disability rating for degenerative arthritis 
of the left ankle, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1959 to 
October 1962.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated April 2000 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which granted an increase rating for 
degenerative arthritis of the left ankle to a 10 percent 
rating effective, from December 1999.  In July 2000, the RO 
assigned a 20 percent rating, effective from December 1999.  
The veteran continues to appeal for a higher rating.


REMAND

The veteran contends his service-connected left ankle 
disorder warrants a rating in excess of 20 percent.

For reasons which will be discussed below, the Board finds 
that additional development is needed prior to a 
determination as to the merits of the claim currently on 
appeal.  During the pendency of this appeal, the Veterans 
Claims Assistance Act of 2000 was enacted.  The Veterans 
Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 
§§ 5100, 5103, 5103A, 5107, and 5126, and codified as amended 
at 5102, 5103, 5106 and 5107 (West 2002) redefined VA's duty 
to assist a veteran in the development of a claim.  
Regulations implementing the VCAA are codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  Except as specifically 
noted, the new regulations are effective November 9, 2000. 

The VCAA specifically provides that the duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(b)(1)(2).

The VCAA also specifically provides that the duty to assist 
includes obtaining relevant records (including private 
records) that the claimant adequately identifies to the 
Secretary and authorizes the Secretary to obtain, and that 
whenever the Secretary, after making such reasonable efforts, 
is unable to obtain all of the relevant records sought, the 
Secretary shall notify the claimant that the Secretary is 
unable to obtain records with respect to the claim.  The 
notification must identify the records the Secretary is 
unable to obtain; explain the efforts that the Secretary made 
to obtain those records; and, describe any further action to 
be taken by the Secretary with respect to the claim.  
38 C.F.R. § 5103A(b)(1), (2).

The veteran was afforded a VA examination in November 2001.  
During the November 2002 hearing, the veteran complained of 
worsening symptoms since the November 2001 VA examination.  
The Board finds that a new VA examination is necessary to 
evaluate the severity of the veteran's left ankle disability.  
Caffrey v Brown, 6 Vet. App. 377 (1994).

Also during the November 2002 hearing, the veteran reported 
receiving additional treatment from Dr. Mann, Dr. Lawler, and 
an unnamed podiatrist.  The veteran stated that he was 
attempting to schedule surgery for a fusion of the ankle in 
February 2003.  No additional treatment or surgical records 
are associated with the veteran's claims folder.  Reasonable 
efforts should be made to obtain the veteran's additional 
treatment and surgical records.

Accordingly, this matter is remanded to the RO for the 
following action: 

1.	The RO should contact the veteran and 
ask him to identify the sources of any 
medical treatment of the left ankle.  
The RO should attempt to obtain any 
identified treatment records, 
including the medical records from Dr. 
Mann, Dr. Lawler, and the veteran's 
podiatrist and any surgical records 
pertaining to the left ankle.

2.	The veteran should be afforded a VA 
orthopedic examination to determine 
the nature, extent, and severity of 
the service-connected degenerative 
arthritis of the left ankle.  The 
veteran's VA claims folder, including 
all information received pursuant to 
the above requests, must be made 
available to the examiner for review 
in connection with the examination.  
All tests deemed to be necessary by 
the examiner should be conducted.  
The examiner should specify the range 
of motion of the left ankle and 
functional loss, if any, caused by the 
disability.  The examiner should 
indicate if there is functional loss 
due to pain, pain of movement, 
weakened movement, excess fatigability 
or incoordination on movement, and 
whether the pain significantly limits 
functional ability during flare-ups or 
when the left ankle is used repeatedly 
over time.  If functional loss is 
detected, the examiner should indicate 
what objective evidence supports this 
finding.  The functional loss should 
be expressed in terms of additional 
range of motion loss.  The examiner 
should also indicate if there is any 
clinical evidence to support the 
veteran's subjective complaints.

3.	When the RO is satisfied that the 
record is complete, the RO should 
review all of the evidence of record, 
including all new evidence, and 
readjudicate the issue of entitlement 
to a disability rating in excess of 20 
percent for degenerative arthritis of 
the left ankle.  If all the desired 
benefits are not granted, an 
appropriate supplemental statement of 
the case should be furnished to the 
veteran and his representative.  The 
veteran and his representative should 
be afforded an opportunity to respond 
to the supplemental statement of the 
case before the claims folder is 
returned to the Board for further 
appellate consideration.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	K. Osborne
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




